 


109 HR 3828 IH: Gasoline Price Relief Act of 2005
U.S. House of Representatives
2005-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3828 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Mr. Chabot introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow individuals a credit against income tax of at least $500 to offset the cost of high 2005 gasoline and diesel fuel prices. 
 
 
1.Short titleThis Act may be cited as the Gasoline Price Relief Act of 2005. 
2.Credit against income tax to offset cost of high 2005 gasoline and diesel fuel prices 
(a)In generalSubchapter B of chapter 65 of the Internal Revenue Code of 1986 (relating to abatements, credits, and refunds) is amended by adding at the end the following new section: 
 
6431. Nonrefundable credit to offset cost of high 2005 gasoline and diesel fuel prices 
(a)Allowance of creditIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by chapter 1 for the taxpayer’s last taxable year ending in 2005 the amount of $500 ($1,000 in the case of a joint return). 
(b)DefinitionsFor purposes of this section— 
(1)Eligible individual 
(A)In generalThe term eligible individual means any individual to whom is registered under State law any qualified highway vehicle. 
(B)ExceptionsSuch term shall not include— 
(i)any estate or trust, 
(ii)any nonresident alien individual, and 
(iii)any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual's taxable year begins. 
(2)Qualified highway vehicle 
(A)In generalThe term qualified highway vehicle means any highway vehicle fueled in whole or in part by gasoline or diesel fuel. 
(B)Exception for business vehiclesSuch term shall not include any vehicle all of the use of which is in any trade or business.  
(c)Credit treated as nonrefundable personal creditFor purposes of this title, the credit allowed under this section shall be treated as a credit allowable under subpart A of part IV of subchapter A of chapter 1.. 
(b)Clerical amendmentThe table of sections for such subchapter B is amended by adding at the end the following new item: 
 
Sec. 6431. Nonrefundable credit to offset cost of high 2005 gasoline and diesel fuel prices.  
(c)Effective dateThe amendments made by this section shall apply to taxable years ending during 2005. 
 
